[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as
Disciplinary Counsel v. Hillman, Slip Opinion No. 2022-Ohio-447.]




                                        NOTICE
     This slip opinion is subject to formal revision before it is published in an
     advance sheet of the Ohio Official Reports. Readers are requested to
     promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
     South Front Street, Columbus, Ohio 43215, of any typographical or other
     formal errors in the opinion, in order that corrections may be made before
     the opinion is published.


                         SLIP OPINION NO. 2022-OHIO-447
                        DISCIPLINARY COUNSEL v. HILLMAN.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
       may be cited as Disciplinary Counsel v. Hillman, Slip Opinion No.
                                    2022-Ohio-447.]
Attorneys—Misconduct—Attorney violated the Rules of Professional Conduct,
        including Prof.Cond.R. 1.4(a)(3) (requiring an attorney to keep the client
        reasonably informed about the status of the client’s matter) and 3.4(d)
        (requiring an attorney to make a reasonably diligent effort to comply with
        a legally proper discovery request by an opposing party)—Two-year
        suspension imposed, stayed in its entirety on conditions.
 (No. 2021-0443—Submitted September 8, 2021—Decided February 17, 2022.)
   ON CERTIFIED REPORT by the Board of Professional Conduct of the Supreme
                                 Court, No. 2020-042.
                                   ______________
        Per Curiam.
        {¶ 1} Respondent, Steven Edward Hillman, of Dublin, Ohio, Attorney
Registration No. 0002578, was admitted to the practice of law in Ohio in 1973. We
                            SUPREME COURT OF OHIO




have twice suspended him from the practice of law for his failure to timely register
as an attorney. See In re Attorney Registration Suspension of Hillman, 123 Ohio
St.3d 1475, 2009-Ohio-5786, 915 N.E.3d 1256; In re Attorney Registration
Suspension of Hillman, 130 Ohio St.3d 1420, 2011-Ohio-5627, 956 N.E.3d 310.
And on March 24, 2016, we imposed a conditionally stayed one-year suspension
on Hillman for his failure to file a federal personal income-tax return for 2011.
Disciplinary Counsel v. Hillman, 145 Ohio St.3d 489, 2016-Ohio-1172, 50 N.E.3d
539, ¶ 11.
        {¶ 2} In a July 2020 complaint, relator, disciplinary counsel, charged
Hillman with four ethical violations arising from his conduct in the representation
of a single client.
        {¶ 3} After conducting a hearing, a three-member panel of the Board of
Professional Conduct unanimously dismissed two of the four alleged rule
violations. Based on the evidence presented at the hearing, the panel and the board
found that Hillman had failed to reasonably communicate with his client and had
failed to make a reasonably diligent effort to comply with discovery requests in the
client’s case. The board recommends that we suspend Hillman from the practice
of law for two years with the entire suspension stayed on the conditions that he
engage in no further misconduct and pay the costs of these proceedings. Hillman
objects to the board’s findings of misconduct and its recommendation that he be
required to pay the costs of the proceedings. For the reasons that follow, we
overrule Hillman’s objections and adopt the board’s findings of misconduct and
recommended sanction.
                                   Misconduct
        {¶ 4} James Watkins’s Toledo, Ohio home was severely damaged by a fire
in February 2017. Allstate Insurance, the insurer of Watkins’s home, denied his
claim, and in April 2017, Watkins retained Hillman on a contingent-fee basis to
pursue his claim against Allstate. On January 5, 2018, Hillman filed a complaint




                                         2
                                January Term, 2022




against Allstate on Watkins’s behalf in the Lucas County Court of Common Pleas.
Attorneys Andrew Scheper, Patrick Schomaker, and Carmen Sarge of Rolfes Henry
Co., L.P.A., represented Allstate in that case.
       {¶ 5} In January 2019, Allstate sent Hillman interrogatories, requests for
production of documents, and a notice of Watkins’s deposition. Hillman then filed
a motion for a protective order, claiming that the notice of deposition constituted
harassment because Watkins had previously been questioned under oath regarding
the claim.
       {¶ 6} In February, Sarge emailed Hillman, informing him that a response to
Allstate’s discovery request was overdue and asking him to respond within two
days. Hillman replied that he did not recall receiving discovery requests—although
they had been sent to him in the same email and envelope as the deposition notice
for which he had sought the protective order. Scheper emailed the discovery
requests to Hillman a second time and requested a response by March 8. After that
deadline passed, Allstate filed a motion to compel discovery.
       {¶ 7} During a March 12 pretrial conference, Hillman stated that he would
immediately provide Allstate with the requested documents and Watkins’s
responses to the first set of interrogatories but that he would not be able to send the
verification page for the interrogatories until a short time after the conference.
Based on that representation, Allstate withdrew its motion to compel. The court
informed the parties that it would deny the motion for a protective order. The next
day, Schomaker emailed Hillman to confirm their conversation, to request potential
dates for Watkins’s deposition, and to ask when he could expect to receive the
verification page.
       {¶ 8} Having received no response, Scheper emailed Hillman on March 22
to propose dates for the deposition. Six days later, Hillman informed Scheper that
he and Watkins were available on most of the proposed dates, but he failed to
address the outstanding discovery issues. Scheper scheduled the deposition for




                                          3
                              SUPREME COURT OF OHIO




April 12, on the condition that the requested discovery be provided to Allstate on
or before April 9. Although Allstate received Watkins’s discovery responses by
April 8, Watkins did not sign the requested verification page until he appeared for
his deposition on April 12.
       {¶ 9} On April 23, Scheper sent Hillman an Internal Revenue Service
(“IRS”) Form 4506-T and a letter instructing Watkins on how to sign the form,
which would authorize Allstate to obtain a transcript of Watkins’s tax returns, and
offered to submit a formal discovery request to obtain Watkins’s authorization if
required. Scheper also informed Hillman that Scheper’s firm had issued two
subpoenas for Watkins’s banking records and that he would provide Hillman with
copies of any records that he received in response to the subpoenas. Hillman did
not respond to that letter or a follow-up email about the tax documents. Allstate
then sent Hillman a formal request for the production of the tax-related documents.
       {¶ 10} In a second set of interrogatories served on June 7, Allstate sought
information regarding the source of two deposits to Watkins’s bank account. Three
days later, Scheper furnished Hillman with a copy of a subpoena duces tecum that
Allstate had served on Watkins’s housemate. Hillman acknowledged receipt of the
subpoena and informed Scheper that Watkins had no memory of the bank deposits
that were the subject of Allstate’s discovery requests. He also asked Scheper to
send him copies of the records that Allstate had obtained from Watkins’s bank.
Although Scheper had previously provided those records to Hillman, he sent them
to him again.
       {¶ 11} Hillman did not respond to Allstate’s request for the production of
Watkins’s tax documents or Scheper’s emails reminding Hillman that those
responses (and the response to the subpoena that had been served on Watkins’s
housemate) were past due. Nor did Hillman comply with the deadlines that Scheper
established in those emails. He did, however, email Schomaker to inform him that
“[w]hen” he received a copy of the subpoena that was served on Watkins’s




                                        4
                                January Term, 2022




housemate, he would “review the papers and advise [Schomaker] accordingly”—
but Hillman had acknowledged receipt of that document weeks earlier.
          {¶ 12} On July 25, Allstate filed a second motion to compel discovery
seeking responses to all of its outstanding discovery requests, but Hillman did not
respond to that motion. The court granted the motion on August 9 and stated its
intention to grant sanctions against Watkins—up to and including dismissal of the
complaint with prejudice—if the requested information was not provided to Allstate
within 14 days. The board found that Hillman had not informed Watkins of that
ruling.
          {¶ 13} On August 16, Scheper sent Hillman another copy of IRS Form
4506-T, with notification that Watkins was required to sign and date the form
himself. Several days later, Hillman returned the form, which he had signed on
Watkins’s behalf, along with unverified responses to the pending discovery
requests. Those responses, which were handwritten by Hillman, largely denied that
Watkins had any knowledge or documentation regarding the matters in question.
Schomaker informed Hillman that he considered the responses to be “evasive and
incomplete” and that he expected to receive complete responses by August 23. In
response, Hillman submitted miniaturized copies of two checks and nothing more.
          {¶ 14} On September 11, Allstate filed a motion for discovery sanctions
requesting the dismissal of Watkins’s complaint and an award of reasonable
attorney fees. Allstate thereafter offered to settle the case for $100,000. Hillman
informed Watkins of that offer and of his belief that the offer was too low, but he
did not tell Watkins that the pending motion for discovery sanctions could result in
the dismissal of the case with prejudice. Hillman then made a counteroffer of
$600,000. Allstate rejected that offer.
          {¶ 15} On October 2, 2019, the trial court granted Allstate’s motion for
discovery sanctions and dismissed Watkins’s case with prejudice for failure to
comply with the court’s discovery orders. Watkins obtained new counsel and




                                          5
                                SUPREME COURT OF OHIO




successfully appealed the court’s judgment of dismissal. His case was still pending
at the time of Hillman’s January 2021 disciplinary hearing.
          {¶ 16} The    board     found    that   Hillman’s     conduct     violated
Prof.Cond.R. 1.4(a)(3) (requiring a lawyer to keep the client reasonably informed
about the status of the matter) and 3.4(d) (requiring a lawyer to make a reasonably
diligent effort to comply with a legally proper discovery request by an opposing
party).
            Hillman’s Objection to the Board’s Findings of Misconduct
          {¶ 17} In his first objection, Hillman argues that the record demonstrates
that he frequently spoke with Watkins by telephone and that he kept Watkins fully
apprised of the status of his case through those calls. Indeed, at his disciplinary
hearing, Hillman testified that he always kept Watkins informed of what was going
on in his case—including the risk of its dismissal—and that it was Watkins who
refused to cooperate with discovery orders. Hillman claimed that he had attempted
to comply with Allstate’s discovery requests by sending the documents that Allstate
had sent to him to Watkins but that Watkins did not return them. However, the
board heard conflicting testimony on those issues and found the testimony offered
by Watkins and Allstate’s counsel to be more credible than Hillman’s.
          {¶ 18} We have long recognized that “it is of no consequence that the
board’s findings of fact are in contravention of [the] respondent’s or any other
witness’s testimony. ‘Where the evidence is in conflict, the trier of facts may
determine what should be accepted as the truth and what should be rejected as
false.’ ” Disciplinary Counsel v. Zingarelli, 89 Ohio St.3d 210, 217, 729 N.E.2d
1167 (2000), quoting Cross v. Ledford, 161 Ohio St. 469, 478, 120 N.E.2d 118
(1954). We generally defer to the hearing panel’s credibility determinations unless
the record weighs heavily against those findings because the panel was able to
observe the witnesses firsthand. Cincinnati Bar Assn. v. Statzer, 101 Ohio St.3d




                                          6
                                January Term, 2022




14, 2003-Ohio-6649, 800 N.E.2d 1117, ¶ 8, citing Cleveland Bar Assn. v. Cleary,
93 Ohio St.3d 191, 198, 754 N.E.2d 235 (2001).
       {¶ 19} In this case, Watkins’s testimony demonstrated that he was unaware
of many important facts regarding his case, even beyond those identified by the
board. For example, Watkins stated that Hillman called him one morning to inform
him that he needed to appear for a deposition later that day. When he asked Hillman
whether he had previously informed him of the deposition, Hillman gave him the
address and told him, “ ‘[G]et down here[;] * * * we got a deposition to do.’ ” And
although Hillman claimed that he had sent the verification page for the first set of
interrogatories to Watkins for his signature, Watkins testified that he had not
received it. While Watkins acknowledged that Hillman sent him an IRS form, he
explained that he returned it unsigned, believing that it was not relevant to his case.
He testified that if Hillman had told him that he was required to sign the document,
he would have done so immediately.
       {¶ 20} Watkins testified that he had no idea that Hillman had intended to
file a motion for partial summary judgment or that he had filed it more than two
weeks after the deadline imposed by the court. In addition, Watkins testified that
Hillman failed to inform him that Allstate had filed a second motion to compel
discovery and had asked the court to dismiss his case with prejudice. He stated that
if he had known that there was a risk of dismissal, he would have asked the court
for a continuance so that he could look for a new attorney. Instead, Hillman notified
Watkins of the dismissal by text message two days after the dismissal occurred and
did not respond to further communications from Watkins. Shortly thereafter,
Watkins received a large yellow envelope from Hillman that contained all the
documents that had been filed in his case. Watkins testified that with the exception
of the IRS form, he had never seen those documents before he received them in the
large yellow envelope. He stated that after he had gone to the courthouse to confirm




                                          7
                              SUPREME COURT OF OHIO




that his case had been dismissed, he immediately began to search for a new attorney
to pursue an appeal.
       {¶ 21} The evidence shows that Hillman not only failed to keep Watkins
apprised of important developments in his case, but that he also failed to provide
complete and timely responses to Allstate’s discovery requests. For example,
Hillman claims that he gave Allstate’s counsel all the documents they requested or
that he furnished releases, signed by Watkins, to allow Allstate to obtain those
documents. But the evidence shows that Hillman provided to Allstate’s counsel
only illegible, miniaturized copies of checks—even though Watkins’s wife had
timely provided to Hillman larger and fully legible copies of the checks—and the
IRS form that Hillman had signed on Watkins’s behalf. Although Hillman and
Watkins both testified that Hillman had Watkins’s oral consent to sign that IRS
form, the preprinted instructions on the form plainly stated that it could be signed
by a representative of the taxpayer only if the taxpayer had expressly delegated that
authority on a separate IRS form and a copy of the separate form was attached.
Thus, Hillman’s claim that he provided “[e]very document that opposing counsel
wanted” is simply not true.
       {¶ 22} On these facts, we find that the record does not weigh heavily against
the board’s credibility determinations. On the contrary, we find that it amply
supports    the    board’s     findings       that   Hillman’s   conduct    violated
Prof.Cond.R. 1.4(a)(3) and 3.4(d). We therefore overrule Hillman’s objections to
those findings and adopt the findings as our own.
                              Recommended Sanction
       {¶ 23} When imposing sanctions for attorney misconduct, we consider all
relevant factors, including the ethical duties that the lawyer violated, the
aggravating and mitigating factors listed in Gov.Bar R. V(13), and the sanctions
imposed in similar cases.




                                          8
                                 January Term, 2022




        {¶ 24} As for aggravating factors, the board found that Hillman has a
history of prior discipline, engaged in a pattern of misconduct, and caused harm to
a vulnerable client. See Gov.Bar R. V(13)(B)(1), (3), and (8). However, the board
declined to find that Hillman had refused to acknowledge the wrongful nature of
his misconduct, noting that he had expressed regret about the way that the events
transpired and had acknowledged that there were things that he would do differently
if he were confronted with a similar situation. Just one mitigating factor is
present—the absence of a dishonest or selfish motive. See Gov.Bar R. V(13)(C)(2).
        {¶ 25} In determining the appropriate sanction for Hillman’s misconduct,
the board considered the sanctions that we imposed for comparable misconduct in
four cases— Disciplinary Counsel v. Engel, 154 Ohio St.3d 209, 2018-Ohio-2988,
113 N.E.3d 481; Dayton Bar Assn. v. Wilcoxson, 153 Ohio St.3d 279, 2018-Ohio-
2699, 104 N.E.3d 772; Dayton Bar Assn. v. Scaccia, 150 Ohio St.3d 85, 2016-Ohio-
3299, 79 N.E.3d 506; and Cleveland Metro. Bar Assn. v. Bancsi, 141 Ohio St.3d
457, 2014-Ohio-5255, 25 N.E.3d 1018.
        {¶ 26} In Wilcoxson, we imposed a fully stayed six-month suspension on
an attorney who failed to timely file a lawsuit on behalf of a client, failed to inform
the client that the lawsuit was untimely until after the court dismissed it, failed to
provide the client’s file to the client’s new counsel, and initially failed to cooperate
in the ensuing disciplinary investigation. Id. at ¶ 2, 7, 14. The only aggravating
factor was Wilcoxson’s failure to notify the client that he did not carry professional-
liability insurance. Id. at ¶ 8. And in contrast to Hillman, Wilcoxson had no prior
discipline and presented evidence of his good character and reputation. See id.
Based on those differences, the board concluded that Hillman’s misconduct
warranted a more severe sanction than Wilcoxson’s misconduct did.
        {¶ 27} In the three other cases, we imposed partially stayed term
suspensions on attorneys who had prior disciplinary records when they engaged in
misconduct similar to Hillman’s misconduct in this case. For example, in Bancsi




                                           9
                              SUPREME COURT OF OHIO




and Engel, we imposed two-year suspensions with 18 months conditionally stayed
for misconduct that included the failure to act with reasonable diligence in the
representation of a single client and the failure to keep the client reasonably
informed about the status of the client’s matter. Bancsi at ¶ 5-10, 19; Engel at
¶ 6-8, 31. Like Hillman, Bancsi failed to respond to discovery requests, which
resulted in the dismissal of the client’s case and caused harm to the client. Bancsi
at ¶ 5-10. And both Bancsi and Engel committed additional misconduct that has
not been found in this case—namely, Bancsi engaged in conduct that was
prejudicial to the administration of justice, id. at ¶ 10, and Engel failed to cooperate
in disciplinary counsel’s investigation, Engel at ¶ 8. While Hillman’s case has
several aggravating factors in common with Bancsi’s and Engel’s cases, Bancsi and
Engel had each been disciplined for other client-related misconduct on at least two
prior occasions. See Bancsi at ¶ 1; Engel at ¶ 2. In contrast, Hillman’s prior
discipline arose from his failure to timely register as an attorney and his failure to
file a personal income-tax return.
       {¶ 28} Finally, in Scaccia, we imposed an 18-month suspension with the
final six months conditionally stayed on an attorney who failed to provide
competent representation to a client, failed to act with reasonable diligence,
knowingly disobeyed an obligation under the rules of a tribunal, and intentionally
or habitually failed to make reasonably diligent efforts to comply with legally
proper discovery requests. 150 Ohio St.3d 85, 2016-Ohio-3299, 79 N.E.3d 506, at
¶ 10, 22. Mitigating factors included Scaccia’s cooperative attitude toward the
disciplinary proceedings, evidence of his good character and reputation, and the
imposition of other sanctions for his misconduct. Id. at ¶ 19. But Scaccia also
refused to acknowledge the wrongful nature of his misconduct, and like Bancsi and
Engel, he had twice been suspended for other client-related misconduct. Id. at ¶ 2,
19.




                                          10
                                 January Term, 2022




        {¶ 29} Here, the board has acknowledged that we required Bancsi, Engel,
and Scaccia to serve a period of actual suspension from the practice of law.
Nonetheless, the board has emphasized that unlike the prior disciplinary actions
against Bancsi, Engel, and Scaccia, Hillman’s prior disciplinary actions did not
involve client-related misconduct.      On these facts, the board determined that
Hillman’s misconduct warranted a sanction somewhere between the six-month
fully stayed suspension ordered in Wilcoxson and the partially stayed term
suspensions ordered in Bancsi, Engel, and Scaccia. It therefore recommended that
we suspend Hillman from the practice of law for two years and stay the entire
suspension on the conditions that he engage in no further misconduct and pay the
costs of these proceedings.
              Hillman’s Objection to the Recommended Sanction
        {¶ 30} Hillman objects to the board’s recommendation that he be ordered
to pay the costs of these proceedings. Specifically, he contends that it would be
unfair to assess against him the full $2,005 cost of the hearing transcript because
half the charges against him were dismissed by the panel and because, he alleges,
no transcript was ordered and the panel chair purportedly stated that no transcript
was needed. These arguments have no merit.
        {¶ 31} Despite Hillman’s claims that a transcript was neither ordered nor
deemed necessary, Gov.Bar R. V(12)(K) expressly requires the board to file a
certified report of its proceedings—including a transcript of the testimony—with
the clerk of this court. For that reason, a transcript was prepared and filed in this
case. While we acknowledge that the panel unanimously dismissed two of the four
alleged rule violations, we note that all the charges in this case arose out of the same
facts and circumstances. Thus, we conclude that the dismissed charges did not have
a significant impact on the costs of this litigation. In any event, we do not find the
costs incurred by the board in this case to be excessive or unreasonable. We




                                          11
                            SUPREME COURT OF OHIO




therefore overrule Hillman’s objection to the board’s recommendation that we
assess the costs of these proceedings against him.
                                   Conclusion
       {¶ 32} We overrule each of Hillman’s objections to the board’s findings of
misconduct and its recommendation that he be required to pay the costs of these
proceedings. Having considered the ethical obligations that Hillman violated, the
aggravating and mitigating factors, and the applicable precedent, we accept the
board’s recommended sanction.         Accordingly, Steven Edward Hillman is
suspended from the practice of law for two years, stayed in its entirety on the
conditions that he engage in no further misconduct and pay the costs of these
proceedings. If he fails to comply with the conditions of the stay, the stay will be
lifted and he will serve the entire two-year suspension. Costs are taxed to Hillman.
                                                            Judgment accordingly.
       DEWINE, DONNELLY, STEWART, and BRUNNER, JJ., concur.
       KENNEDY, J., concurs, with an opinion.
       FISCHER, J., concurs in part and dissents in part, with an opinion joined by
O’CONNOR, C.J.
                               _________________
       KENNEDY, J., concurring.
       {¶ 33} I concur in the majority opinion but write separately to address the
dissent’s assertion that the sanction imposed here—the suspension of respondent,
Steven Edward Hillman, from the practice of law for two years, with the suspension
stayed in its entirety on the conditions that he engage in no further misconduct and
pay the costs of these proceedings—is “a mere finger wag at Hillman.” Concurring
and dissenting opinion, ¶ 49. To support its position that a two-year suspension
with 18 months stayed is necessary in this case, the dissent cites Hillman’s past
professional misconduct. However, that past misconduct did not involve matters
affecting a client. The primary purpose of our attorney-discipline system is not to




                                        12
                                January Term, 2022




punish offending attorneys but to protect the public from attorneys whose
misconduct draws their fitness to practice law into question. Disciplinary Counsel
v. Agopian, 112 Ohio St.3d 103, 2006-Ohio-6510, 858 N.E.2d 368, ¶ 10. Because
a stayed suspension is adequate to protect the public under the circumstances of this
case, I concur in the majority’s opinion.
                                 Past Misconduct
                        Attorney-Registration Suspensions
       {¶ 34} This court has twice suspended Hillman from the practice of law for
his failure to timely register as an attorney. See In re Attorney Registration
Suspension of Hillman, 123 Ohio St.3d 1475, 2009-Ohio-5786, 915 N.E.3d 1256;
In re Attorney Registration Suspension of Hillman, 130 Ohio St.3d 1420, 2011-
Ohio-5627, 956 N.E.3d 310.
       {¶ 35} Gov.Bar R. VI(10)(B) provides that an attorney who has failed to
file a certificate of registration and pay the applicable attorney-registration fee
within 60 days of the date on which the attorney’s registration is due shall be
notified of the apparent noncompliance by this court’s Office of Attorney Services.
“If the attorney does not file evidence of compliance or come into compliance on
or before the date set forth in the notice, the attorney shall be summarily suspended
from the practice of law in Ohio.” Id. An attorney who is suspended for failing to
register may be reinstated to the practice of law by applying for reinstatement with
the Office of Attorney Services, filing the certificate of registration, paying the
registration fee, and paying a reinstatement fee. Id. at Sections (2)(A) and (10)(D).
If the attorney meets these conditions for reinstatement, the Office of Attorney
Services “shall record the reinstatement on the roll of attorneys.” Id. at Section
(10)(D).
       {¶ 36} As in civil contempt, in which the contemnor holds the key to his or
her release from jail through the opportunity to purge the contempt, see Docks
Venture, L.L.C. v. Dashing Pacific Group, Ltd., 141 Ohio St.3d 107, 2014-Ohio-




                                            13
                             SUPREME COURT OF OHIO




4254, 22 N.E.3d 1035, ¶ 15, an attorney who is under an attorney-registration
suspension holds the key to his or her reinstatement to the practice of law, see
Gov.Bar R. VI(10)(D). The suspension is lifted when the attorney complies with
the registration and reinstatement conditions. An attorney-registration suspension
protects the public, because when the attorney is unregistered, he or she may not
practice law. And there is no indication that Hillman’s two prior failures to register
harmed a client. In fact, we previously noted that “[i]n both cases, [Hillman] was
reinstated shortly after the suspension was imposed.” Disciplinary Counsel v.
Hillman, 145 Ohio St.3d 489, 2016-Ohio-1172, 50 N.E.3d 539, ¶ 1.
                                    Tax Evasion
       {¶ 37} After Hillman was convicted of a misdemeanor offense for his
willful failure to file a federal personal income-tax return for the year 2011, this
court imposed on him a conditionally stayed one-year suspension for his failure to
file returns for the years 2009, 2010, and 2011. Id. at ¶ 2, 5, 11.
       {¶ 38} Arguably, Hillman harmed the public by not paying all the income
taxes that he owed in a timely manner, but that misconduct did not harm a client’s
matter. And once again, the sanction that this court imposed in that case was
designed to give Hillman the key to his continued practice of law; his suspension
was “fully stayed on the conditions that he make all payments on his back taxes as
required by the Internal Revenue Service, timely pay his current taxes, complete a
class in law-office management within one year after the issuance of [this court’s
order], and engage in no further misconduct.” Id. at ¶ 11. So, as with his attorney-
registration suspensions, Hillman had the opportunity to maintain the privilege of
practicing law in Ohio.
       {¶ 39} The dissent, however, asserts that Hillman’s prior suspensions
would justify this court’s imposing an actual suspension from the practice of law in
this case. It goes even further than that, suggesting that “this court should impose
the stayed one-year suspension from Hillman’s most recent prior disciplinary case




                                          14
                                January Term, 2022




because he has certainly engaged in further misconduct.”           Concurring and
dissenting opinion at ¶ 79. However, Hillman fully served his stayed, one-year
suspension regarding his income-tax-return misconduct, and the relator in that case
(who is the same relator here, disciplinary counsel) never sought to have the stay
lifted based on evidence that Hillman had violated the conditions of the stay during
the term of the suspension. The dissent points to no authority for its position that
we could lift the stay of the one-year suspension now, and the Rules for the
Government of the Bar do not provide this court with authority to lift a stayed
suspension in a separate case years after—or possibly even decades after—the
suspension has expired.
                               Current Misconduct
       {¶ 40} That brings us to the current misconduct. In this case, Hillman
violated Prof.Cond.R. 1.4(a)(3) (requiring a lawyer to keep the client reasonably
informed about the status of the matter) and 3.4(d) (requiring a lawyer to make a
reasonably diligent effort to comply with a legally proper discovery request by an
opposing party).
       {¶ 41} Over a period of months, Hillman failed to timely and completely
respond to various discovery requests and orders in litigation against Allstate
Insurance, the insurer of his client’s home, notwithstanding his representations to
opposing counsel and the trial court that he would respond to the requests and
comply with the orders. And when the trial court threatened discovery sanctions
up to and including dismissal of the client’s lawsuit with prejudice, Hillman failed
to inform the client of the potential sanctions, even though a settlement offer by
Allstate was on the table. After Hillman still failed to comply with the discovery
orders, the trial court granted Allstate’s motion for discovery sanctions and
dismissed the lawsuit with prejudice. Nonetheless, the client obtained new counsel
and successfully appealed the court’s judgment of dismissal, which mitigated the
harm to the client.       So, the dissent’s assertion that Hillman’s misconduct




                                        15
                              SUPREME COURT OF OHIO




“eventually cost his client the case” is not accurate. Concurring and dissenting
opinion at ¶ 51. The client’s case was still pending at the time of Hillman’s January
2021 disciplinary hearing.
       {¶ 42} The majority properly distinguishes this case from Disciplinary
Counsel v. Engel, 154 Ohio St.3d 209, 2018-Ohio-2988, 113 N.E.3d 481; Dayton
Bar Assn. v. Scaccia, 150 Ohio St.3d 85, 2016-Ohio-3299, 79 N.E.3d 506; and
Cleveland Metro. Bar Assn. v. Bancsi, 141 Ohio St.3d 457, 2014-Ohio-5255, 25
N.E.3d 1018.     In those cases, this court imposed actual suspensions on the
attorneys, but the attorneys had each been disciplined for prior client-related
misconduct on at least two occasions. See Engel at ¶ 2, 31; Bancsi at ¶ 1, 19;
Scaccia at ¶ 2-3, 26. In contrast, this is Hillman’s first disciplinary case in which
his misconduct concerned a client matter.
       {¶ 43} And his misconduct here is similar to the misconduct this court
found in Columbus Bar Assn. v. Kluesener, 150 Ohio St.3d 322, 2017-Ohio-4417,
81 N.E.3d 457. In Kluesener, this court imposed a fully stayed suspension on an
attorney who failed to keep his client reasonably informed and failed to comply
with discovery requests and orders, which contributed to the trial court’s dismissal
of the client’s lawsuit with prejudice. Id. at ¶ 14.
       {¶ 44} What Hillman did was inexcusable.           He failed to respond to
Allstate’s discovery requests and to comply with the trial court’s orders to respond
to those requests, and his failure to comply caused the dismissal of his client’s
lawsuit with prejudice, caused the client to have to obtain new counsel, and caused
the client to have to appeal the trial court’s dismissal of his lawsuit in order to
salvage it. Nonetheless, the proper sanction for this misconduct is the one that this
court imposes today—the suspension of Hillman from the practice of law for two
years, with the suspension stayed in its entirety on the conditions that he engage in
no further misconduct and pay the costs of these proceedings. And if during that
two-year period Hillman engages in any misconduct—e.g., failing to file a personal




                                          16
                                January Term, 2022




income-tax return, failing to timely and completely comply with a discovery
request or order, or failing to keep a client reasonably informed—this court will
revoke the stay and impose an actual suspension from the practice of law.
       {¶ 45} So, once again, Hillman has the key to his continued practice of law,
just as he did when we twice suspended him for his failures to register as an attorney
and when we imposed a stayed suspension relating to his failure to file tax returns.
This does not mean, as the dissent asserts, that we are saying that “[b]ad lawyering
in civil cases in Ohio is okay.” Concurring and dissenting opinion at ¶ 83. Nor
does our decision in this case “provide[ ] a green light for lawyers to play discovery
games in civil cases throughout Ohio.” Id. at ¶ 81.
       {¶ 46} This court does not impose sanctions based on the perceived quality
of an attorney’s representation. Rather, we sanction attorneys for conduct that
violates the Rules of Professional Conduct after reviewing the facts of the case, any
mitigating and aggravating factors, and our precedent. See Disciplinary Counsel v.
Leon, 155 Ohio St.3d 582, 2018-Ohio-5090, 122 N.E.3d 1242, ¶ 17. And based on
the evidence presented in this case, Hillman violated Prof.Cond.R. 1.4(a)(3) and
3.4(d). For those violations, he should be and is sanctioned today.           But in
sanctioning him, our goal is to protect the public from an attorney whose
misconduct draws his fitness to practice law into question, not to punish the
offending attorney. Agopian, 112 Ohio St.3d 103, 2006-Ohio-6510, 858 N.E.2d
368, at ¶ 10. And the public is adequately protected here by a stayed two-year
suspension from the practice of law that will become an actual suspension if
Hillman commits further misconduct or fails to pay the costs of these proceedings.
This sanction is consistent with our precedent.
       {¶ 47} For these reasons, I concur in the majority opinion.
                               _________________




                                         17
                            SUPREME COURT OF OHIO




        FISCHER, J., concurring in part and dissenting in part.
        {¶ 48} I concur in the portion of the majority opinion’s decision adopting
the Board of Professional Conduct’s findings that respondent, Steven Edward
Hillman, violated Prof.Cond.R. 1.4(a)(3) by failing to keep his client reasonably
informed about the status of his case and violated Prof.Cond.R. 3.4(d) by failing to
make a reasonably diligent effort to comply with the opposing party’s discovery
requests. However, I heartfully dissent from the sanction imposed by the majority
opinion because the sanction does not, in my view, adequately protect the public.
        {¶ 49} The majority opinion suspends Hillman from the practice of law for
two years, all stayed on the conditions that he engage in no further misconduct and
pay the costs of these proceedings. But a sanction for misconduct such as that
involved here that does not include actual time out of practice, especially for a
lawyer who, like Hillman, has been disciplined multiple times before, does not
adequately protect the public. Rather, the majority opinion’s sanction is the
equivalent of a mere finger wag at Hillman. The imposition of such a slight
sanction under these circumstances, I fear, will open the door for more lawyers to
engage in deceptive and dilatory discovery practices or other misconduct during
civil litigation.
        {¶ 50} Hillman should have some actual time out from the practice of law—
at least six months—to protect the public, and there should be additional conditions
for his reinstatement, including specific educational requirements and the
appointment of a monitoring attorney, to ensure that his future clients, if any, are
properly served. Hillman’s attempts at gamesmanship (or his incompetence, or
both) during discovery in his client’s case exemplify why some members of the
general public and some litigants believe that lawyers “churn files,” ignore
discovery requests, and aim to waste the opposing parties’ time and money. Such
gamesmanship or incompetence (or both) may not and should not be tolerated.
Therefore, I would suspend Hillman from the practice of law for two years with 18




                                        18
                                 January Term, 2022




months stayed on the same conditions imposed by the majority opinion, plus a few
additional conditions detailed below.
    I. Hillman’s misconduct during discovery complicated the litigation and
                               eventually cost his client the case
        {¶ 51} On the surface, Hillman’s misconduct appears to have been the result
of his having been in over his head. But looking at the details of his discovery
violations and the advice (or lack thereof) that he gave his client, it is apparent that
Hillman’s violations were, at least to some degree, strategic measures designed to
conceal his own shortcomings.           He was incompetent and/or engaged in
gamesmanship during the discovery process; he was dishonest to opposing counsel
and he unnecessarily complicated and prolonged the litigation for both sides,
frustrating the entire judicial process and harming his vulnerable client. Although
the majority opinion accurately recites the facts that it presents, a more detailed
recitation of the facts is necessary to illustrate the egregiousness of Hillman’s
violations.
  A. Hillman took over 70 days to respond to the first set of interrogatories and
deceitfully told opposing counsel that a response to the interrogatories would be
                                     forthcoming
        {¶ 52} Allstate Insurance, the insurer of a home that was severely damaged
by fire, denied the insurance claim filed by the home’s owner, James Watkins.
Watkins retained Hillman to pursue the insurance claim, and Hillman filed a
complaint against Allstate in the Lucas County Court of Common Pleas. On
January 22, 2019, Allstate served Hillman with its first set of interrogatories and
requests for production of documents, as well as a notice of Watkins’s deposition,
which had been scheduled for February 26. Allstate sent those documents to
Hillman by email and regular U.S. mail, using one envelope. Watkins’s response
to the interrogatories and requests for production of documents was due on or




                                          19
                             SUPREME COURT OF OHIO




before February 19. So Hillman had a little under one month to provide the
requested responses and to agree on a date for Watkins’s deposition.
       {¶ 53} In response to the notice of Watkins’s deposition, Hillman filed a
motion for a protective order on February 15, claiming that Allstate’s purpose in
requesting the deposition was to harass Watkins, because Watkins had already been
questioned under oath regarding the claim. Notably, Hillman did not address the
first set of interrogatories, even though they were sent to him at the same time as
the notice of deposition. In fact, Hillman did not provide the interrogatories to
Watkins at all during January and February 2019. Hillman did not respond to
Allstate’s requests by the deadline.
       {¶ 54} Allstate emailed Hillman on February 20, the day after the
interrogatories were due, advising him that the deadline had passed. Allstate simply
requested that Hillman provide responses to its discovery requests by February 22.
On that same day, Hillman replied to Allstate’s email and stated that he did “not
recall receiving discovery requests in this case,” and he requested that Allstate send
the requests in Microsoft Word format. It is clear that Hillman had received the
discovery requests—they were sent with the notice of deposition that Hillman had
acknowledged. But giving Hillman the benefit of the doubt, Allstate did as Hillman
requested.
       {¶ 55} On February 25, in an attempt to accommodate Hillman, Allstate
emailed him the discovery requests in both PDF and Microsoft Word formats.
Allstate requested a response on or before March 8, which was 17 days after the
original deadline.    And since Hillman had not provided Allstate with the
information necessary to go forward with the deposition on February 26, Allstate
also canceled the deposition and rescheduled it for March 12. But yet again,
Hillman neither filed a response to the discovery requests by March 8 nor told
Allstate that a response was forthcoming. By that point, Hillman had evaded
providing discovery for more than two weeks. Therefore, on March 11, after




                                         20
                                January Term, 2022




several attempts to obtain responses to its discovery requests from Hillman
voluntarily, Allstate filed its first motion to compel discovery.
       {¶ 56} The trial court scheduled a telephonic status conference for March
12 to address Allstate’s motion to compel and the motion for a protective order filed
by Hillman. Before the conference, Hillman and counsel for Allstate had a separate
telephone call. Hillman assured Allstate that he would immediately provide the
requested discovery responses and that he would send Watkins’s verification of the
responses soon thereafter. Based on Hillman’s representation, Allstate informed
the court that it did not want to proceed with the motion to compel, so the court
issued an order denying it. The court also denied the motion for a protective order
filed by Hillman. Allstate relied in good faith on Hillman’s promises to provide
the responses in a timely manner.
       {¶ 57} But contrary to Hillman’s representations to Allstate, he did not
immediately send any responses. On March 13, the day following the status
conference and the call between Hillman and Allstate’s counsel, Allstate emailed
Hillman to confirm that the discovery responses were forthcoming and to schedule
the long-delayed deposition of Watkins. Additionally, Allstate requested that
Hillman provide Watkins’s verification page within ten days after Hillman’s
sending the responses to the interrogatories. According to the record before us,
Hillman did not respond to Allstate’s March 13 email.
       {¶ 58} On March 22, Allstate emailed Hillman again, stating that Allstate
had not received the discovery responses and asking Hillman to confirm that he
would send them within the next seven days and to confirm the status of Watkins’s
verification of the responses. Allstate again asked Hillman to provide available
dates for Watkins’s deposition over the following 30 days. Hillman finally replied
to Allstate’s email on March 28, two weeks after Allstate’s first follow-up email,
and indicated that he and Watkins were available for the deposition on April 8, 9,




                                          21
                             SUPREME COURT OF OHIO




11, or 12. But again, Hillman failed to address the outstanding-discovery issue or
Watkins’s verification of any responses.
       {¶ 59} Allstate agreed to schedule the deposition for April 12. In the same
email, Allstate advised Hillman for the third time that Allstate had yet to receive
the discovery responses that Hillman had promised to provide immediately on
March 12. Finally, on April 8, 48 days after the responses were initially due and
almost one month after Hillman had assured Allstate that the responses would be
provided immediately, Allstate received Watkins’s responses to its interrogatories
and requests for production of documents, but the responses were unverified.
B. Hillman’s delay in providing discovery continued, with some responses being
      produced over 90 days after the deadline and then only after Hillman was
               ordered by the court to comply with its discovery orders
       {¶ 60} Upon receiving the unverified responses, Allstate emailed Hillman
and asked that he provide Watkins’s verification by the close of business on April
9, 2019. Hillman did not do so. It was not until April 12, the date of Watkins’s
deposition, that Hillman first presented Watkins with the verification page so that
Watkins could sign it and Hillman could return it to Allstate.
       {¶ 61} On April 23, Allstate emailed Hillman an Internal Revenue Service
Form 4506-T Request for Transcript of Tax Return (“Form 4506-T”) and
informally asked that Watkins sign and return the form so that Allstate could access
Watkins’s tax returns for certain years. Allstate attached to the email a letter
containing instructions on how to complete the form, including how to fill out the
form if Watkins did not file tax returns for the specified years. Allstate also stated
that Hillman should advise Allstate if he required a formal discovery request to
obtain the release. Allstate attached two subpoenas duces tecum directed to J.P.
Morgan Chase and Huntington National Bank relating to Watkins’s accounts.
       {¶ 62} On May 20, because Hillman had not responded to the informal
discovery request, Allstate served Hillman by email and regular U.S. mail with its




                                           22
                               January Term, 2022




second requests for production of documents. In the requests, Allstate formally
asked that Watkins sign and return the Form 4506-T tax release for years 2012
through 2017 by June 17.
       {¶ 63} On June 7, Allstate served Hillman by email and regular U.S. mail
with its second set of interrogatories, third requests for production of documents,
and a subpoena duces tecum to Benito Canales (“Canales”), a man for whom
Watkins had provided caretaking services. The response to the discovery requests
was due on July 5, and the information requested in the subpoena to Canales, which
pertained to Canales’s medical expenses, was due on or before June 24. Canales
did not have to appear in person if he provided the requested documents.
       {¶ 64} On June 10, Allstate emailed Hillman yet another copy of the
subpoena duces tecum. Hillman replied that same day, acknowledging that he had
received the subpoena but telling Allstate that Canales could not drive. Hillman
further stated that Watkins needed a copy of the Huntington bank materials
obtained by Allstate so that Watkins could answer the second set of interrogatories
and third requests for production of documents. In response, Allstate emailed
Hillman and told him that it had already sent him those documents on May 17; yet
Allstate provided them to Hillman a second time. Allstate also inquired as to
whether Canales’s inability to drive affected his ability to produce the requested
medical-expense documents. Hillman never replied.
       {¶ 65} On June 11, Hillman served Allstate with a motion for partial
summary judgment, but he did not file the motion with the court nor tell Allstate
that he was not going to file the motion. In an abundance of caution, on June 27,
Allstate filed a motion to strike Watkins’s summary-judgment motion, and on June
28, Allstate filed a memorandum in opposition to the motion. And having still
received no response to Allstate’s second requests for production of documents,
Allstate emailed Hillman on June 19 asking that the documents be provided within
ten days. Hillman did not reply to that email or provide the documents by June 29.




                                        23
                             SUPREME COURT OF OHIO




       {¶ 66} On June 27, Allstate sent to Hillman by email certain filings and
documents relevant to Watkins’s case. Approximately 20 minutes later, Hillman
responded to the email, stating that Watkins had advised him that Canales had
received paperwork asking him to “come to Cincinnati.” Hillman told Allstate that
once he “receive[d] what [Allstate had] sent [ to Canales], [Hillman would] review
the papers and advise [Allstate] accordingly.” Approximately 30 minutes later,
Allstate replied to Hillman’s email, stating that Canales had probably received the
subpoena that Allstate sent to Hillman on June 10.
       {¶ 67} Still having received no response to its second and third requests for
production of documents and second set of interrogatories, Allstate emailed
Hillman on July 10 and asked that he provide Watkins’s responses within seven
days and provide Canales’s responses within ten days. According to the record
before us, Hillman also did not reply to that email. Instead, on July 16, Hillman
served Allstate with a copy of another motion for partial summary judgment that
Hillman had filed that day. However, the trial court had previously issued an order
requiring that all motions for summary judgment in the case be filed by July 1.
Allstate therefore filed a motion to strike the motion as untimely, which the court
granted.
       {¶ 68} As of July 25, Hillman still had not provided Allstate with responses
to the second and third requests for production of documents and second set of
interrogatories. Allstate thus filed a second motion to compel discovery and served
Hillman with a copy of the motion by email and regular U.S. mail. Hillman did not
file a response to the motion. On August 9, the trial court issued an order granting
Allstate’s second motion to compel, requiring Hillman to respond to Allstate’s
discovery requests on or before August 23. The court warned, “If such responses
[were] not provided [within 14 days of the order], the Court w[ould] award
sanctions against [Watkins], up to and including dismissal of all claims [Watkins]
has presented in this case, with prejudice.”




                                         24
                                January Term, 2022




       {¶ 69} On August 16, Allstate sent to Hillman a fourth copy of Form 4506-
T with instructions on how to complete it and indicated that Watkins needed to sign
the form even if he did not file tax returns for the specified years. Watkins testified
that at some point, Hillman provided him with the form but that Watkins did not
know how important it was for him to sign and return it and that had he known, he
“would have signed it right away.”
       {¶ 70} On August 19, Hillman finally responded to Allstate’s second set of
interrogatories and third requests for production of documents, which had been sent
to him in early June. The responses to the interrogatories, however, were again
unverified, were in Hillman’s handwriting, and primarily stated that Watkins did
not know the answers or could not recall them. In addition, Hillman, not Watkins,
had signed the Form 4506-T.
       {¶ 71} Allstate’s counsel emailed Hillman on August 20 and informed him
that Allstate considered the responses evasive and incomplete. Allstate’s counsel
needed the requested information to determine Watkins’s financial ability to
purchase certain items that he claimed had been lost in the fire. He asked for
complete, verified responses by August 23. In response, Hillman provided only
barely legible, miniaturized copies of two checks.
C. Hillman’s discovery-delay tactics resulted in the dismissal of his client’s case,
         and his client had no knowledge of the misconduct that had occurred
       {¶ 72} On September 11, 2019, Allstate filed a motion for discovery
sanctions asking the court to dismiss Watkins’s complaint. Allstate served Hillman
with the motion by regular U.S. mail. While the motion was pending, Allstate made
an offer to Watkins to resolve the case. Although Hillman advised Watkins of
Allstate’s offer, he failed to tell Watkins that there was a pending motion to dismiss
the case. Watkins rejected Allstate’s offer. On October 2, the court issued an order
dismissing Watkins’s complaint with prejudice for failing to comply with the civil




                                          25
                             SUPREME COURT OF OHIO




rules pertaining to discovery and failing to comply with the court’s discovery
orders. The court then ordered Hillman to pay Allstate $1,506 in attorney fees.
       {¶ 73} On October 3, the day after the case had already been dismissed,
Hillman filed a memorandum opposing any discovery penalties. Allstate also
withdrew its settlement offer. On October 4, Hillman sent Watkins a text message
saying, “The judge just dismissed us. I will send you the judge’s decision. He is
wrong and I will appeal.” Watkins, understandably shocked, called Hillman but
Hillman did not answer. Watkins then went to the courthouse, where he confirmed
that his case had been dismissed.
       {¶ 74} Within the following week, Watkins received an envelope that
Hillman had mailed to him on October 5, 2019. The envelope contained multiple
filings, emails, and other paperwork from Watkins’s case that Watkins had not
previously seen, aside from the Form 4506-T. Watkins immediately decided that
he needed to hire new counsel, which he did.
        II. Hillman’s misconduct warrants more than a stayed suspension
       {¶ 75} The narration of the discovery process in the underlying matter
presented above is more detailed than the general outline provided in the majority
opinion and sets forth a descriptive and exacting study of a violation of
Prof.Cond.R. 3.4(d). Prof.Cond.R. 3.4(d) is clear: “A lawyer shall not do any of
the following: * * * [I]n pretrial procedure, intentionally or habitually make a
frivolous motion or discovery request or fail to make reasonably diligent effort to
comply with a legally proper discovery request by an opposing party.” (Emphasis
added.) The above closer look at the facts reveals that Hillman is a lawyer who
willfully chose to not respond to discovery requests in a professional manner in a
rather basic but high-stakes case.
       {¶ 76} And importantly, this is not the first time that Hillman has faced
disciplinary action; he has been disciplined three times before. See In re Attorney
Registration Suspension of Hillman, 123 Ohio St.3d 1475, 2009-Ohio-5786, 915




                                        26
                                January Term, 2022




N.E.3d 1256 (“In re Hillman I”); In re Attorney Registration Suspension of
Hillman, 130 Ohio St.3d 1420, 2011-Ohio-5627, 956 N.E.3d 310 (“In re Hillman
II”); Disciplinary Counsel v. Hillman, 145 Ohio St.3d 489, 2016-Ohio-1172, 50
N.E.3d 539 (“Hillman”). Hillman has repeatedly shown either his anathema to
meeting deadlines or his inability to meet them. His disciplinary history shows a
pattern of his failing to timely file important documents, including his failures to
timely register as an attorney, see In re Hillman I and In re Hillman II, and his
failure to file a federal personal income-tax return for 2011, see Hillman. In
Hillman’s most recent disciplinary case, this court suspended him for one year, with
the entire suspension stayed on the conditions that he pay his back taxes, pay his
current taxes, complete a class in law-office management, and engage in no further
misconduct. Hillman at ¶ 11.
       {¶ 77} And here we are again. Even after taking a class in law-office
management, Hillman engaged in further misconduct by mishandling client matters
and missing numerous discovery deadlines. Hillman has demonstrated that he
cannot effectively manage a case; he failed to make timely, necessary filings in
Watkins’s case and attempted to hide his shortcomings by deceiving Watkins and
opposing counsel. While the majority opinion agrees with the board that Hillman
lacked a dishonest or selfish motive, based on all the facts in the record, I am not
so sure. But even if Hillman did not have a dishonest or selfish motive, the record
before us combined with Hillman’s disciplinary history indicates that an actual
suspension is necessary to protect the public. A lawyer who has repeatedly failed
to meet deadlines and who has not shown that he can presently meet them is a
continuing danger to his clients and the public.
       {¶ 78} The board recommends that we impose a two-year suspension with
the entire suspension stayed on the conditions that Hillman engage in no further
misconduct and pay the costs of these proceedings.               In reaching that
recommendation, the board identified three cases in which lawyers were given




                                         27
                             SUPREME COURT OF OHIO




actual suspensions from the practice of law for misconduct similar to that at issue
in this case. See Cleveland Metro Bar Assn. v. Bancsi, 141 Ohio St.3d 457, 2014-
Ohio 5255, 25 N.E.3d 1018, ¶ 5-10, 19; Dayton Bar Assn. v. Scaccia, 150 Ohio
St.3d 385, 2016-Ohio-3299, 79 N.E.3d 506, ¶ 10, 22; Disciplinary Counsel v.
Engel, 154 Ohio St.3d 209, 2018-Ohio-2988, 113 N.E.3d 481, ¶ 6-8, 31. But the
board distinguished those cases from this case, focusing on the fact that Hillman’s
prior disciplinary actions did not involve client-related misconduct.
       {¶ 79} While I agree with the board that Hillman’s prior misconduct did not
affect his clients, his noncompliance with the rules and the law shows a pattern of
his inability to meet important deadlines that could, and in this case obviously did,
affect a vulnerable client. This pattern of misconduct, if not remedied, will harm
Hillman’s future clients. The aggravating factors present here—Hillman’s three
prior suspensions, his long history of missed personal or professional deadlines,
and the egregious facts of this case, which include Hillman’s harming his
vulnerable client—indicate that Hillman is the type of lawyer who conceals his
inaptitude by playing “discovery games” and then hides that misconduct by not
informing the affected client of the discovery violations and the consequential
orders of the court. Therefore, while Hillman’s prior misconduct does not weigh
so heavily as to warrant a suspension that includes no stayed portion, I cannot agree
that a fully stayed suspension is appropriate. I believe that Hillman’s misconduct
warrants, at the very least, a two-year suspension with only 18 months stayed. See
Engel at ¶ 26-30. In the alternative, I believe that this court should impose the
stayed one-year suspension from Hillman’s most recent prior disciplinary case
because he has certainly engaged in further misconduct. See Hillman, 145 Ohio
St.3d 489, 2016-Ohio-1172, 50 N.E.3d 539, at ¶ 11.
       {¶ 80} Not only is an actual suspension warranted under our caselaw, but it
is also necessary to protect the public and to deter other lawyers from engaging in




                                         28
                                January Term, 2022




the same type of misconduct. All lawyers should know that abusing the discovery
rules through a lack of reasonable diligence is a violation of Prof.Cond.R. 3.4(d).
       {¶ 81} Discovery games such as those that Hillman engaged in harm the
public by obligating the judicial system to use its time and resources to resolve
avoidable discovery disputes caused by the offending lawyer’s dilatory behavior,
whether that behavior was purposeful or due to the lawyer’s incompetence. Not
only do such actions waste the courts’ resources, but they also waste the time and
resources of opposing counsel and their clients.       The type of gamesmanship
exhibited by Hillman is what the public might expect to see from a “crooked
lawyer” in a “soap opera.” That type of behavior is unacceptable. The majority
opinion’s decision to not impose an actual suspension to protect the public from the
sort of gamesmanship that Hillman engaged in provides a green light for lawyers
to play discovery games in civil cases throughout Ohio.
                                  III. Conclusion
       {¶ 82} I concur in the portion of the majority opinion’s decision adopting
the board’s findings and in the majority opinion’s conclusions regarding the
violations that Hillman committed. But for the reasons stated above, I must
respectfully dissent from its decision regarding the sanction imposed. A sanction
that includes an actual suspension is necessary to protect the public from an attorney
who has had multiple prior disciplinary sanctions and who has exhibited a disregard
for court orders and professionalism by choosing to engage in gamesmanship
through unnecessary delay, silence, evasion, and ignoring the rules pertaining to
discovery in civil cases. Also, the conditions for Hillman’s return to the practice
of law should include his completion of 12 hours of continuing legal education
(“CLE”) on the topic of law-office management, in addition to the normal CLE
requirements under Gov.Bar R. X. I would also require Hillman to work with an
appointed monitoring attorney during any stayed portion of his suspension, with




                                         29
                               SUPREME COURT OF OHIO




the monitoring attorney focusing on Hillman’s time management and law-office
organization and management.
           {¶ 83} The type of gamesmanship illustrated by Hillman in this case is one
of the main reasons why more and more litigants do not trust the judicial system to
resolve their disputes. By not imposing a more severe sanction on Hillman, this
court essentially ignores one lawyer’s misconduct that is representative of a more
pervasive issue and simply says, “Bad lawyering in civil cases in Ohio is okay.” I
cannot agree with that message. Therefore, I respectfully concur in part and dissent
in part.
           O’CONNOR, C.J., concurs in the foregoing opinion.
                                 _________________
           Joseph M. Caligiuri, Disciplinary Counsel, and Karen H. Osmond and Kelli
C. Schmidt, Assistant Disciplinary Counsel, for relator.
           Steven E. Hillman, pro se.
                                 _________________




                                           30